Tom Glaze, Justice, concurring. I concur. While I disagree with this court’s attempt to distinguish Green v. State, 323 Ark. 635, 916 S.W.2d 756 (1996), from the present case, that is not the reason I write this concurring opinion. Rather, I address appellant’s reliance on Sanders v. State, 326 Ark. 415, 932 S.W.2d 315 (1996), and his request for us to review his case in light of a statement in Sanders indicating this court’s intention to reconsider its past interpretations of Ark. Code Ann. § 9-27-318 (Supp. 1995). The court in Sanders did state a concern that, under our current interpretation of the juvenile code, prosecuting attorneys can file a serious charge against a juvenile in circuit court and do nothing more. The Sanders court further said it did not intend for its earlier interpretations of the code to do away with the need for a meaningful hearing. The Sanders court issued a caveat that, in juvenile cases tried after Sanders, the court would consider anew its interpretation of the juvenile code when the issues are fully developed and briefed. The present case is not the type the court had in mind in Sanders, since here a meaningful hearing was conducted. The State offered ample evidence that the crime with which Ponder was charged was serious and involved the employment of violence. In addition, the State offered evidence that the current felony charges reflected a repetitive pattern of offenses, that past efforts at rehabilitation have been unavailing, and that the pattern has become increasingly more serious. In contrast to the case at bar, our court, in Walker v. State, 304 Ark. 393, 803 S.W.2d 502 (1991), affirmed the trial court’s denial to transfer Walker’s case to juvenile court even though the State’s only argument was that its information, describing the offense charged as serious and involving violence, outweighed the lack of repetitive pattern and positive character traits which were shown by Walker at the transfer hearing. This court approved the State’s use of its information, only, to affirm the trial court, and stated the following: While it might have been desirable and even preferable for the prosecutor to present additional evidence at the hearing to support retaining [Walker] in circuit court, we hold that the criminal information provided a sufficient basis for the trial court’s decision. In conclusion, while this court said in Sanders that it would reconsider our prior interpretation of the code, its concern involved prosecuting attorneys filling serious charges against a juvenile in circuit court and offering no further proof in transfer-motion hearings. That situation does not exist here, since a meaningful hearing was held. However, when the court is again confronted with a case such as Walker, where the State offers nothing but an information at a hearing on a transfer motion, it will then be appropriate for this court to consider anew its ruling in Walker and cases like it. Imber, J., joins this concurrence.